Case: 14-50387      Document: 00512985618         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 14-50387                             March 30, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
SHAWN L. DUNN, Member of Texas Courts/Conspiracy against the
People.org, Class Rep.,

                                                 Plaintiff-Appellant

v.

HONORABLE TRENTIN D. FARRELL, Individually and in His Official
Capacity; HONORABLE WAYNE SALVANT, Individually and in His Official
Capacity; HONORABLE BROCK THOMAS, Individually and in His Official
Capacity; HONORABLE ROBERT NEWSOM, Individually and in His Official
Capacity; HONORABLE GRACIE LEWIS, Individually and in Her Official
Capacity; ET AL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:14-CV-20


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Shawn L. Dunn, Texas prisoner # 1686724, and additional plaintiffs,
filed a complaint alleging that the defendants had violated their constitutional


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50387     Document: 00512985618       Page: 2   Date Filed: 03/30/2015


                                  No. 14-50387

and civil rights in connection with their prosecutions, convictions, and
continued incarceration and seeking declaratory relief, injunctive relief, and
damages. The district court severed the claims and opened a new case for each
plaintiff. Only Dunn’s claims remained in the instant litigation. Dunn was
ordered by the district court on two occasions to file an amended complaint
setting forth details of his own claims and the district court warned him that
failure to file an amended complaint would result in dismissal. Rather than
amend his complaint as ordered, Dunn continued to file pleadings on behalf of
the group of plaintiffs and he filed a motion for class certification.
      The district court denied the motion for class certification and, pursuant
to Federal Rule of Civil Procedure 41(b), dismissed the complaint without
prejudice for want of prosecution. Dunn appeals these rulings, providing this
court a difficult to decipher argument and contending, in a conclusional
fashion, that class certification is warranted. He also has filed motions seeking
the appointment of counsel, an emergency phone conference, and class
certification.
      Regarding the district court’s denial of his motion for class action
certification, Dunn has failed to establish that
      (1) the class is so numerous that joinder of all members is
      impracticable; (2) there are questions of law or fact common to the
      class; (3) the claims or defenses of the representative parties are
      typical of the claims or defenses of the class; and (4) the
      representative parties will fairly and adequately protect the
      interests of the class.

See FED. R. CIV. P. 23(a). He therefore has failed to establish that the district
court abused its discretion by denying his motion for class action certification.
See M.D. ex rel. Stukenberg v. Perry, 675 F.3d 832, 836-37 (5th Cir. 2012).




                                         2
    Case: 14-50387    Document: 00512985618     Page: 3   Date Filed: 03/30/2015


                                 No. 14-50387

      A district court may sua sponte dismiss an action for failure to prosecute
or to comply with any court order. See FED. R. CIV. P. 41(b); McCullough v.
Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). A sua sponte dismissal by the
district court is reviewed for abuse of discretion. McCullough, 835 F.2d at
1127. The scope of the district court’s discretion is narrower, however, when
the Rule 41(b) dismissal is with prejudice or when a statute of limitations
would bar reprosecution of a suit dismissed without prejudice under Rule 41(b).
See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190-91 (5th Cir. 1992).
      As Dunn failed to provide a clear statement of his claims, this court
cannot determine whether a statute of limitations would bar reprosecution of
his suit. In any event, Dunn refused to comply with the district court’s explicit
directive that he file an amended complaint that set forth his claims. Also,
prior to dismissing his complaint, the district court warned Dunn that it would
dismiss his complaint if he failed to file an amended complaint. Given Dunn’s
ability to file numerous other pleadings in the district court in the relevant
time frame, his failure to comply with the district court’s orders instructing
him to file pleadings that set forth his own claims appears to be willful and
intentional, rather than based upon a misunderstanding of the type of
pleadings the district court required. See Sealed Appellant v. Sealed Appellee,
452 F.3d 415, 418 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.           All outstanding
motions are DENIED.




                                       3